SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date earliest event reported) March 2, 2011 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 0-05807 ENTERGY NEW ORLEANS, INC. (a Louisiana corporation) 1600 Perdido Street, Building 529 New Orleans, Louisiana 70112 Telephone (504) 670-3700 72-0273040 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On March 2, 2011, Roderick K. West tendered his resignation as a Director of Entergy New Orleans, Inc. (“Entergy New Orleans”).In lieu of a meeting, the sole holder of all of the issued and outstanding common stock of Entergy New Orleans by written consent accepted Mr. West’s resignation and elected Leo P. Denault and Mark T. Savoff as directors of Entergy New Orleans.Messrs Denault and Savoff join Charles L. Rice and Gary J. Taylor as members of the Energy New Orleans Board of Directors. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Entergy New Orleans, Inc. By: /s/ Robert D. Sloan Robert D. Sloan Executive Vice President, General Counsel and Secretary Dated:March 3, 2011
